Citation Nr: 0944937	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected temporomandibular joint (TMJ) disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected shin splint of the right lower 
extremity tibia.

3.  Entitlement to an effective date prior to June 15, 2004 
for the assignment of a 10 percent evaluation for the 
service-connected shin splint of the right lower extremity 
tibia.

4.  Entitlement to service connection for chronic lymphocytic 
thyroiditis (Hashimoto's disease) with hypothyroidism.

5.  Entitlement to service connection for bilateral lower 
phalange eczema.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to 
December 2002.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from November 2005 and 
November 2006 rating decisions issued by the RO.

The Veteran requested a hearing at the Board in Washington, 
DC in her August 2007 Substantive Appeal.  She was scheduled 
for such a hearing in October 2009, but she failed to report 
for that hearing and provided no explanation for her failure 
to report.  Consequently, her hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702(d) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The claims file reflects that a remand of these issues on 
appeal is warranted.  With regard to the Veteran's claims for 
increased evaluations for the TMJ disorder and right shin 
splint as well as an earlier effective date for the award of 
the 10 percent evaluation for the right shin splint, November 
2005 and June 2007 rating decisions addressed these claims.  
The appellant filed her Notice of Disagreement (NOD) with 
regard to the claims in December 2005 and April 2006.  A 
Statement of the Case (SOC) was issued in June 2007.  The 
Veteran submitted a substantive appeal in August 2007.  

Subsequently, the Veteran submitted copies of private 
facility treatment records documenting treatment she received 
for her various disorders; because these records were 
submitted directly to the Board, the RO did not have the 
opportunity to review the records or to issue a Supplemental 
Statement of the Case (SSOC) regarding this additional 
evidence.  The Veteran did not waive consideration of this 
evidence by the RO.  Under 38 C.F.R. § 19.31 (2009), it is 
incumbent upon the agency of original jurisdiction, here the 
RO, to issue a SSOC following its receipt of additional and 
pertinent evidence.  The Board has preliminarily reviewed 
these records and finds that they are of such significance 
that they would need to be considered in the disposition of 
the Veteran's claims for increased evaluations for the TMJ 
disorder and right shin splint as well as an earlier 
effective date for the award of the 10 percent evaluation for 
the right shin splint.  The absence of an SSOC constitutes a 
procedural error requiring a remand to the RO.  See 38 C.F.R. 
§ 19.9 (2009).

With regard to the Veteran's claims for service connection 
for chronic lymphocytic thyroiditis (Hashimoto's disease) 
with hypothyroidism and bilateral lower phalange eczema, the 
Board notes that in August 2007 the Veteran submitted a 
timely notice of disagreement with the November 2006 rating 
decision denials of service connection for thyroid and lower 
phalange disorders.  It does not appear that a SOC has been 
issued regarding these issues.  As indicated in Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999), on remand, the RO 
should address these issues.  See also 38 C.F.R. § 19.26 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of 
the Case concerning the issues of service 
connection for chronic lymphocytic 
thyroiditis (Hashimoto's disease) with 
hypothyroidism and bilateral lower 
phalange eczema.  The Veteran should be 
advised of the time period within which 
to perfect her appeal.  38 C.F.R. § 
20.302(b) (2009).

2.  After consideration of all the 
evidence added to the claim file since 
the June 22, 2007 SOC, the Veteran's 
claims for increased evaluations for the 
TMJ disorder and right shin splint as 
well as an earlier effective date for the 
award of the 10 percent evaluation for 
the right shin splint should be 
readjudicated.  If the determinations 
remain unfavorable to the Veteran, she 
and her representative should be 
furnished with a SSOC, and should be 
given an opportunity to respond.

Then, as indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

